Exhibit 10.1
EIGHTH AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT
This EIGHTH AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT (the “Amendment”) is
made and entered into this 15th day of September, 2011 by and between the ST.
LOUIS COUNTY PORT AUTHORITY, a public body corporate and politic of the State of
Missouri (the “Landlord”) and PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Tenant.”)
RECITALS
A. Landlord and Tenant entered into a Lease and Development Agreement dated as
of August 12, 2004, as amended by letter agreement of even date, letter
agreement dated October 4, 2005, Second Amendment to Lease and Development
Agreement dated October 28, 2005 (the “Second Amendment”), Third Amendment to
Lease and Development Agreement dated August 11, 2006 (the “Third Amendment”),
Fourth Amendment to Lease and Development Agreement dated January 18, 2007 (the
“Fourth Amendment”), and as further amended by Fifth Amendment to Lease and
Development Agreement dated March 30, 2007 (the “Fifth Amendment”), and as
further amended by Sixth Amendment to Lease and Development Agreement dated
November 26, 2007 (the “Sixth Amendment “), and as further amended by Seventh
Amendment to Lease and Development Agreement dated February 19, 2010 (the
“Seventh Amendment”) (collectively, the “Lease and Development Agreement”) which
governs among other things the development of the Property.
B. The Landlord and Tenant desire to amend the Lease and Development Agreement
to (a) eliminate the requirement that Tenant construct a hatch shell on the Park
Property, (b) amend the description of the improvements to be constructed by
Tenant during Phase II of the Project (c) amend the deadline for completion of
Phase II of the Project, (d) include provisions related to the formation of a
Community Improvement District and a Transportation Development District or a
Port Improvement District; and (e) make certain other changes to the Lease and
Development Agreement.
C. Capitalized terms used herein and not otherwise defined, or redefined as the
case may be, shall have the meanings ascribed to them in the Lease and
Development Agreement.

 





--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, Landlord and Tenant agree to amend the Lease and
Development Agreement as follows:
1. Section 4 is amended as follows:
a. The language added after the caption “Project Construction and Development”
shall be amended and restated as follows:
“The Tenant shall at its sole cost and expense, undertake a two phase project
for an aggregate investment of at least $450,000,000. “Phase I of the Project”
shall mean the (i) development, construction and operation of the Gaming
Facilities on the Property which shall mean a minimum 90,000 square foot casino
containing not less than 2000 slots and 50 table games, three restaurants, a
gift shop and parking sufficient to service the aforesaid facilities (the
“Gaming Facilities”), (ii) the Environmental Remediation of the Landlord’s
Property and the Known Conditions of the Access Road Property, (iii) a
contribution by Tenant in the amount of $5,100,000 to the Landlord, or such
other party as is designated by Landlord, for the construction of the
community/aquatic center and the soccer fields; and (iv)the development and
construction of the Project Roadway, including replacement of the Weber Road
Bridge (hereinafter defined). Tenant has completed Phase I of the Project with a
total investment of not less than $375,000,000. “Phase II of the Project” shall
mean the development and construction on the Property of: (i) a hotel with a
minimum of 200 rooms with lobby; (ii) a meeting room/event space of not less
than 10,000 square feet that is adjacent to the hotel with a capacity of at
least 500 guests with sit-down tables or 750 guests in the absence of tables;
and (ii) a parking garage with a minimum of 1600 spaces. Tenant intends to make
a total investment of not less than $78,000,000 on Phase II of the Project.
Phase I and Phase II of the Project are collectively called the “Project”.”
A new Exhibit C to the Lease and Development Agreement is substituted entitled
“Essential Elements”, which is attached to hereto as Exhibit 1.
b. Section 4(h) is amended and restated as follows:
“Community Facilities. Tenant’s right and obligation to construct the hatch
shell on the Park Property are eliminated and Tenant shall have no rights with
respect to the use and development of the Park Property other than the rights
provided in section 4(x) and the right of access through the Park Property
provided in the Access Easement recorded at Book 18915 Page 2072 of St. Louis
County Recorder of Deeds. Tenant shall not be subject to any liquidated damages
or penalty, financial or otherwise, as a result of the hatch shell not being
constructed. Landlord acknowledges that Tenant has satisfied all of its
obligations under this Section 4(h).”

 

2



--------------------------------------------------------------------------------



 



c. Section 4(i) is amended and restated as follows:
“Phase II of the Project. Within thirty (30) calendar days of the execution of
this Amendment, Tenant shall provide Landlord with a timetable including
milestones for the completion of all material elements of Phase II of the
Project. Tenant, at Tenant’s sole cost and expense, shall achieve substantial
completion of Phase II of the Project by October 31, 2013.Tenant shall have the
right, in Tenant’s discretion, to engage any one or more third party developers,
contractors, or other qualified person or corporation to develop, construct or
operate all or any portion of Phase II of the Project. In the event Tenant fails
to achieve substantial completion of Phase II by October 31, 2013, Tenant shall
pay to Landlord additional payment or payments in the amounts set forth below on
November 1 of each year (or prorated if less than a year), commencing on
November 1, 2013 until such time as Tenant has met its obligations with respect
to Phase II or paid a total amount of $20,000,000 to the Landlord, which sums
will be collected by Landlord as liquidated damages and not as penalty and in
such event, the Landlord shall not have any other rights or remedies against
Tenant with respect to Tenant’s failure to open and operate Phase II of the
Project; provided however, that if the Lease shall be terminated by Tenant
pursuant to the provisions of Section 24 after any such annual payments have
been paid or have become due and payable, then Landlord’s recovery of amounts
due for failure to open and operate Phase II of the Project, in addition to any
payments due under Section 24, shall be limited, effective as of the date this
Lease is terminated, to the greater of $12,000,000 or the total amount
theretofore paid or due Landlord pursuant to this subsection (i).

         
Year one
  $ 2,000,000  
Year two
  $ 3,000,000  
Year three
  $ 4,000,000  
Year four
  $ 5,000,000  
Year five
  $ 6,000,000  

Notwithstanding the foregoing, in the event Tenant fails to achieve substantial
completion of Phase II of the Project by October 31, 2013 due to fire, labor
disputes, adverse weather conditions, unavoidable casualties or other causes
which are unforeseeable and beyond the Tenant’s reasonable control (“Force
Majeure Event”), then Tenant shall not be subject to the liquidated damages set
forth in this section to the extent and for so long as such failure is the
result of a Force Majeure Event.”

 

3



--------------------------------------------------------------------------------



 



d. Section 4(k) is amended and restated as follows:
“Improvement Districts. At the request of Landlord, Tenant shall reasonably
cooperate with Landlord to form a Community Improvement District (CID) as
authorized pursuant to Sections 67.1401 to 67.1571 of the Revised Statutes of
Missouri, a Transportation Development District (TDD) as authorized pursuant to
Sections 238.200 to 238.275 of the Revised Statutes of Missouri, or a Port
Improvement District (PID) as authorized pursuant to Sections 68.200 to 68.260
of the Revised Statutes of Missouri, or any combination thereof, (collectively,
the “Taxing Districts”), which includes the Project, subject to Tenant and
Landlord’s agreement to the following:
a. the governance of the proposed Taxing District(s);
b. the boundaries of the proposed Taxing District(s);
c. the funding mechanism, source of tax, and objectives of the proposed Taxing
District(s); and
d. the use of funds of the proposed Taxing District(s).
Notwithstanding the foregoing, Tenant and Landlord agree that: (i) the Taxing
District(s) shall not impose an aggregate sales tax rate applicable to Tenant
that exceeds 8.75% when combined with all other sales tax rates that apply to
the Project (provided that such maximum rate shall be increased or decreased in
the event (and to the extent) of any increase or decrease in either the Missouri
state-wide sales tax rate or the St. Louis County county-wide sales tax rate
currently applicable to Tenant); (ii) Tenant shall support and accept Landlord’s
proposal with respect to the formation of any proposed Taxing District(s) and
the itemized issues set forth in ‘a’ through ‘d’ above as long as (x) the
objectives and use of funds of any proposed Taxing District(s) are reasonably
calculated to benefit the Lemay community or any segment thereof, and (y) the
formation, governance or implementation of any such Taxing District(s) does not
conflict with or otherwise unreasonably impair Tenant’s business operations or
the Project (except for the legitimate sales tax burden imposed by any proposed
Taxing District(s)); (iii) the formation of the Tax District(s) will not result
in any additional costs to Tenant, in terms of increased sales or other tax,
directly related to the construction of Phase II of the Project; and (vi) the
formation of the Tax District will not result in increased property taxes on the
Property or the improvements thereon.”
e. Section 4(l) is hereby deleted in its entirety.
2. Section 29 is amended to substitute the following notice addresses for
Tenant:
Pinnacle Entertainment, Inc.,
8919 Spanish Ridge Avenue
Las Vegas, Nevada 89148
Attention: John A. Godfrey, Executive Vice President and General Counsel
Copies to Lathrop & Gage, LLP
Pierre Laclede Center
7701 Forsyth Boulevard, Suite 400
St. Louis, MO 63105
Attn: Jerry Riffel

 

4



--------------------------------------------------------------------------------



 



3. The parties hereto agree that the legal description of the Property is the
legal description as reflected in that Correction to Memorandum of Lease
recorded in the office of the Recorder of Deeds of St. Louis County, Missouri on
August 20, 2010, as Instrument No. 00859, at Book 19071, Page 3997, and is the
legal description attached hereto as Exhibit 2.
4. Except as modified and amended by this Agreement, the Lease and Development
Agreement shall remain in full force and effect in accordance with its terms.
Unless the context otherwise indicates, all other terms and conditions of the
Lease and Development Agreement which are the same as or directly related to the
revised terms and conditions set out in this Agreement are similarly modified to
be consistent with this Amendment. The provisions of this Amendment shall inure
to the benefit of and be binding upon the parties hereto, their successors and
assigns.
5. If there is a conflict between the Lease and Development Agreement and this
Eighth Amendment, the Eighth Amendment shall control.
6. This Amendment may be executed in counterparts.
IN WITNESS WHEROF, the undersigned have set their hands and seals as of the date
first written above.

            LANDLORD:
ST. LOUIS COUNTY PORT AUTHORITY
      By:   /s/ Dennis G. Coleman       Name:   Dennis G. Coleman       Title:  
Executive Director       TENANT:

PINNACLE ENTERTAINMENT, INC.
      By:   /s/ Anthony Sanfilippo         Name:   Anthony Sanfilippo       
Title:   President and Chief Executive Officer     



 

5



--------------------------------------------------------------------------------



 



Exhibit 1
EXHIBIT C
Essential Elements
PINNACLE ENTERTAINMENT, INC. COMMITMENT

     
Phase I
   
 
   
Minimum Investment:
  $375 million
 
   
Elements Included:
  - 90,000 sq. ft. casino, containing not less than 2,000 slots and 50 tables
 
   
 
  - 3 restaurants
 
   
 
  - parking sufficient to serve aforesaid facilities
 
   
 
  - Connector road from I-55 into the property, including Weber bridge
replacement
 
   
 
  - Environmental Remediation of Landlord Property (80 acre parcel) and the
Known Conditions of the Access Road Property
 
   
 
  - $5.1 million contribution for community/aquatic center and baseball and
soccer fields
 
   
Phase II
   
 
   
Minimum Investment:
  $75 million
 
   
 
  Elements Included:- Hotel with minimum of 200 rooms with a lobby and adjacent
meeting room/event space of no less than 10,000 square feet with a capacity of
at least 500 guests with sit-down tables or 750 guests in the absence of tables
 
   
 
  - parking garage with a minimum of 1,600 parking spaces

 

7



--------------------------------------------------------------------------------



 



Exhibit 2
LEGAL DESCRIPTION OF PROPERTY
Exhibit A

Parcel No 1:

Part of Blocks 1 and 2 of ALLEN’S SUBDIVISION in the CHOUQUETTE TRACT in U.S.
Survey 904, Township 44 North, Range 7 East, St. Louis County, Missouri and
being more particularly described as follows:

Beginning at the Southwest corner of property described as Tract No. 3, in deed
to the National Lead Company, recorded in Book 2269, Page 137, St. Louis County
Recorder’s office, being in the Eastern line of the Missouri Pacific Railroad
Company, right-of-way, 80 feet wide; thence North 1 degree 15 minutes East
796.50 feet along the Western line of said National Lead Company property, and
along the Eastern line of said Missouri Pacific Railroad Company, right-of-way,
to the Northwestern corner of said National Lead Company property, in the
Southern line of East Arlee Avenue, 30 feet wide; thence North 89 degrees
59 minutes East 136.04 feet along the Northern line of said National Lead
Company property, and along the Southern line of said East Arlee Avenue, to the
Northeastern line of said National Lead Company property; thence South
37 degrees 49 minutes East 14.83 feet along the Northeastern line of said
National Lead Company property, to the Western line of property described as
Tract No. 1, in said deed to the National Lead Company, recorded in said Book
2269, Page 137; thence North 22 degrees 11 minutes East 437.86 feet, North
29 degrees 07 minutes East 453.32 feet, and North 41 degrees 11 minutes East
475.93 feet along the Western line of said property described as Tract No. 1 in
said deed to the National Lead Company, to its Northwestern corner, being also
the Southwestern corner of property described in deed to the National Lead
Company, recorded in Book 2667, Page 100, St. Louis County Recorder’s Office;
thence North 28 degrees 45 minutes East 547.90 feet along the Western line of
said property described in deed to the National Lead Company, recorded in said
Book 2667, Page 190, to its intersection with the Western line of property
described in deed to the National Lead Company, recorded in Book 3727, Page 1,
St. Louis County Recorder’s Office; thence North 7 degrees 41 minutes East
270.57 feet, North 33 degrees 14 minutes East 412.29 feet, and North 45 degrees
39 minutes East 308.34 feet along the Western line of said property described in
deed to the National Lead Company, recorded in said Book 3727, Page 1, to its
most Northern corner, being also the Northwestern corner of property described
in deed to the National Lead Company, recorded in Book 1672, Page 509, and
re-recorded in the Deed of Correction, in Book 1701, Page 501, St. Louis County
Recorder’s Office; thence South 58 degrees 00 minutes East 67.16 feet along the
Northern line of said National Lead Company property, described in deed
re-recorded in said Book 1701, Page 501, to its Northeastern corner, being in
the Western line of property described in deed to National Pigments & Chemical
Company, recorded in Book 1238, Page 99, St. Louis County Recorder’s Office;
thence North 32 degrees 00 minutes East 346.52 feet, and North 40 degrees 59
minutes East 69.47 feet along the Western line of said National Pigments &
Chemical Company property, to its Northwestern corner in the Southern line of
the River Des Peres Drainage Works, right-of-way, 280 feet wide; thence South 50
degrees 01 minutes 30 seconds East 675 feet, more or less, along the Northern
line of said National Pigments & Chemical Company property, and along the
Southern line of said River Des Peres Drainage Works, right-of-way, to the
Mississippi River; thence Southwardly 3800 feet, more or less, along the
Mississippi River, to the Southern line of said property described as Tract
No. 3 in deed to the National Lead Company, recorded in said Book 2269, Page
137; thence North 67 degrees 49 minutes West 735 feet, more or less, and North
90 degrees 00 minutes West 112.19 feet along the Southern line of said property
described as Tract No. 3, to its Southwestern corner in the Eastern line of said
Missouri Pacific Railroad Company, right-of-way, and the point of beginning,
according to survey executed by Pitzman’s Co. Surveyors & Engineers during the
month of June 1987.

Parcel No. 2:

Easement for ingress and egress for the benefit of the land described herein as
Parcel No. 1 as created and established by General Warranty Deed and Agreement,
dated July 19, 1923, executed by and between Casper P. De Lore and Amalia De
Lore, his wife, and Titanium Pigment Company, Inc., recorded July 26, 1923 in
book 607 Page 98, as confirmed and affected by instrument recorded August 16,
1933 in Book 1238 Page 99.

Parcel No. 3:

Easement for ingress and egress for the benefit of the land described herein as
Parcel No. 1 as created and established by City of St. Louis Ordinance
No. 40034, approved April 12, 1933 and Grant of Easements, dated as of August 1,
1933, executed by and between Casper P. De Lore, otherwise known and designated
as C.P. De Lore and Amalia De Lore, his wife and National Pigments & Chemical
Company, recorded August 18, 1933 in Book 1255 Page 96.

Less and Excepting

Lot 2 of River City Casino subdivision as reflected on subdivision plat prepared
by David Mason & Associates recorded with the St. Louis County Recorder of Deeds
on November 19, 2009 as instrument 200911190063 in Plat Book 357, Pages 445-447.

 

8